Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Bergmann (DE 19905774 A1) fails to disclose that the second direction in which the detent is biased to rotate by a second biasing element is opposite to the first direction in which the forkbolt is biased to rotate by a first biasing element.  Detent 14 of Bergmann is biased to rotate in direction y or counterclockwise in Figure 1 which is in the same direction as the counterclockwise direction x in which the forkbolt is biased to rotate.  The examiner can find no motivation to modify the device of Bergmann without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 1, Duboille (FR 2804713 A1) fails to disclose that the first end of the lever is pivotally coupled to the detent about a third pivot point that is separate from the first pivot point and the second pivot point.  The lever 232 and the detent 231 of Duboille share the same pivot point, i.e. the second and third pivot points are the same and not separate as required by the claim.  The examiner can find no motivation to modify the device of Duboille without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, both Bergmann (DE 19905774 A1) and Duboille (FR 2804713 A1) fail to disclose a second switch configured to detent a surface of the detent by contacting with the surface of the detent, wherein the latch assembly is configured such that when the latch assembly is being operated into a tertiary state, the second switch is configured to remain in contact with the surface of the detent, so as to activate the second switch, and when the latch assembly has reached the tertiary state, the surface of the lever is configured to have moved away from the first switch, so as to place the first switch in the deactivated state, and wherein a motor, coupled to the forkbolt, is configured to rotate the forkbolt after the latch assembly has reached the tertiary state.  Teaching reference Taviani et al. (EP 1512815 A1), utilized in the Final Office Action, fails to teach that the second switch remains activated or actuated when the latch assembly is being operated into a tertiary state, and the first switch being deactivated when the latch assembly has reached the tertiary state.  Taviani teaches a detent 9 that is contacted by a second switch 38, while a first switch 37 cooperates with a lever 25. While the latch assembly is being operated, movement from Figures 1-6, the second switch does not remain activated, but remains deactivated until Figure 6, and therefore, Taviani fails to teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 18, 2022